By the Court.

Lumpkin, J.,
delivering the opinion.
"We think the Court was right in dissolving the injunction in this case.
It is conceded that all the statements in the bill, as to the declarations and promises of Patten, made to the complainants, are fully met and denied. And while it is literally true, that the account due the bank was nearly balanced by the bill of exchange drawn in May, 1856, still the actual indebtedness of the Company to the bank was not discharged by that transaction. It was no payment by the Company. It is not pretended that their funds were appropriated at that time for that purpose.
The answer of Milledge McKinney, who was the bookkeeper of the bank, and the Treasurer of the Union Dray *845Line Company, and who kept their accounts, denies, most positively, every allegation in the bill. His answer can be read in the trial of the common law action, and Patten is a competent witness for the complainants. There is no reason, therefore, why the injunction should be retained.